UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07292 North American Government Bond Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31, 2013 Date of reporting period: July 31, 2013 Item 1. Schedule of Investments North American Government Bond Fund, Inc. Schedule of Investments July 31, 2013 (Unaudited) Security Interest Rate Maturity Date Principal Amount1 Value CANADIAN SECURITIES - 20.01% Canadian Government Bonds % 05/01/14 CAD $ Canadian Government Bonds % 08/01/14 Canadian Government Bonds % 05/01/15 Canadian Government Bonds % 06/01/17 Canadian Government Bonds % 06/01/19 Total Canadian Securities (Cost $22,594,080) $ MEXICAN SECURITIES - 14.32% Mexican Bono2 % 12/19/13 MXN $ Mexican Bono2 % 12/17/15 Mexican Bono2 % 12/15/16 Total Mexican Securities (Cost $16,641,198) $ U.S. TREASURY OBLIGATIONS - 64.46% U.S. Treasury Notes % 08/15/13 $ $ U.S. Treasury Notes % 09/30/13 U.S. Treasury Notes % 10/15/13 U.S. Treasury Notes % 08/15/20 U.S. Treasury Notes % 11/15/21 U.S. Treasury Bonds % 05/15/17 U.S. Treasury Bonds % 08/15/17 U.S. Treasury Bonds % 08/15/19 U.S. Treasury Bonds % 02/15/20 U.S. Treasury Bonds % 08/15/20 Total U.S. Treasury Obligations (Cost $69,209,080) $ Total Investments - 98.79% (Cost $108,444,358)* $ Other Assets in Excess of Liabilities - 1.21% Net Assets - 100.00% $ CAD Canadian Dollar MXN Mexican Peso 1 Principal Amount is shown in U.S. dollars unless otherwise noted. 2 Bonos are fixed rate, local currency-denominated coupon bonds issued by the Mexican government. * Cost for Federal income tax purposes is $108,444,358 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ North American Government Bond Fund, Inc. Notes to Schedule of Investments July 31, 2013 (Unaudited) 1. Securities Valuation North American Government Bond Fund, Inc.’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the investment advisor, International Strategy & Investment, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of July 31, 2013, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2013: Level 1 Level 2 Level 3 Total Canadian Securities $
